Case 1:15-cv-24012-CMA Document 128 Entered on FLSD Docket 10/31/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 15-CV-24012-CMA

  JOSEPH HARVEY,

         Plaintiff,

  v.

  UNITED STATES OF AMERICA, et al.,

        Defendants.
  ______________________________/

           DEFENDANTS WATTS-FITZGERALD AND ANGEL’S MOTION FOR
                             CLARIFICATION

         The defendants, Assistant United States Attorney Thomas Watts-Fitzgerald and United

  States Postal Inspector Claudia Angel, by and through the undersigned Assistant United States

  Attorney, hereby file their motion for clarification and state:

         1.      In his amended complaint (DE 69), the plaintiff, Joseph Harvey, pro se, has sued

  defendants Assistant United States Attorney Thomas Watts-Fitzgerald, United States Postal

  Inspector Claudia Angel, Assistant Federal Public Defender Jan Smith, Criminal Defense Attorney

  Leonardo Spitale, Jr., and Court Reporter Elaine Soma, in their individual capacities under Bivens.

  Since defendant AUSA Watts-Fitzgerald was served on September 6, 2019, the defendants’

  response(s) are due November 5, 2019.

         2.      On May 21, 2019, the court ordered the plaintiff to file a single combined complaint

  following consolidation of two of the plaintiff’s prior cases (DE 66). Subsequently, the court

  entered a paperless order that the defendants shall file separate answers or a single, combined

  motion (DE 68).      The court recognized the dispositive defenses applicable to the named

  defendants.
Case 1:15-cv-24012-CMA Document 128 Entered on FLSD Docket 10/31/2019 Page 2 of 3



         3.      Counsel for all the named defendants conferred during a telephone conference on

  Friday, October 25, 2019, to discuss the prospective filing of appropriate defense motion(s).All

  defendants expressed mutual agreement in the prospective filing of dispositive motions. The

  undersigned advised that the Department of Justice authorized representation for named

  defendants AUSA Watts-Fitzgerald and Postal Inspector Angel. While the defendants uniformly

  agree that the facts, evidence and the law support respective dispositive motion(s), the Department

  of Justice and the supervisors in the United States Attorney’s office confirmed to the undersigned

  that DOJ attorneys are not authorized to coordinate dispositive motions since the facts of each

  defendant may present with variable facts and/or law unique to each respective party. In the instant

  case, for example, the prosecution team would not necessarily be in a position to know or opine

  on what plaintiff Harvey may have shared with his defense counsel AFPD Smith or perhaps

  criminal co-defense counsel for Harvey’s wife, defendant Spitale. Each of the defendants has

  his/her own counsel who has independently evaluated the case in preparation for filing dispositive

  motion(s). Each counsel may consider his/her own relevant facts and the corresponding allocation

  of pages necessary to marry each defendant’s facts to the applicable law.

         4.      Consistent with the spirit of the court’s order, however, defense counsel collectively

  intend to confer to discuss the issues and applicable law in preparation of their respective motions.

  The defense counsel all intend to follow the court’s order and therefore, seek clarification in light

  of the logistical hurdles posed with four independent counsel participating in the drafting of one

  dispositive motion.

         5.      Pursuant to Local Rule 7.1, counsel for all defendants have conferred, join and

  agree with the filing of the motion for clarification as all seek to comply with the court order.




                                                    2
Case 1:15-cv-24012-CMA Document 128 Entered on FLSD Docket 10/31/2019 Page 3 of 3



         WHEREFORE, based upon the foregoing, the defendants respectfully request a

  clarification of the court’s paperless order (DE 67) to allow for the defendants AUSA Watts-

  Fitzgerald and Angel to file one consolidated motion while the other defense counsel each file

  motions for their respective client/defendants.

  Dated: October 31, 2019
  Miami, Florida                                 Respectfully submitted,
                                                 ARIANA FAJARDO ORSHAN
                                                 UNITED STATES ATTORNEY
                                         By:     Karin D. Wherry
                                                 Karin D. Wherry
                                                 Assistant United States Attorney
                                                 Fla. Bar No. 509530
                                                 E-mail: Karin.Wherry@usdoj.gov
                                                 99 N.E. 4th Street, Suite 300
                                                 Miami, FL 33132
                                                 Tel: (305) 961-9016

                                     CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 31, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record or pro se parties, either via transmission of Notices

  of Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel

  or parties who are not authorized to receive electronically Notices of Electronic Filing.

                                                 Karin D. Wherry
                                                 Karin D. Wherry
                                                 Assistant United States Attorney

  Via U.S. Mail
  Joseph Harvey
  Coleman Low
  Federal Correctional Institution
  Inmate Mail/Parcels
  Post Office Box 1031
  Coleman, FL 33521

                                                    3
